J-A13045-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 O.G., AN ALLEGED INCAPACITATED           :   IN THE SUPERIOR COURT OF
 PERSON                                   :        PENNSYLVANIA
                                          :
                                          :
                                          :
                                          :
                                          :
 APPEAL OF: GEORGE A. GEORGES             :
 AND JAMES A. GEORGES                     :        No. 1585 EDA 2021

                Appeal from the Decree Entered July 21, 2021
              In the Court of Common Pleas of Delaware County
                      Civil Division at No(s): 268-2002


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                                 FILED MAY 18, 2022

      Appellants, George A. Georges (“George”) and James A. Georges

(“James”), appeal pro se from the July 21, 2021 decree entered in the

Delaware County Court of Common Pleas, concerning the guardianship of their

mother, Olympia Georges (“Mrs. Georges”). For the following reasons, we

quash the appeal.

      The relevant facts and procedural history of this appeal are as follows.

On April 22, 2002, siblings James and Efthemia V. Stewart (“Mrs. Stewart”)

filed a petition for adjudication of incapacity and for appointment of a plenary

guardian of the estate and person of their mother, Mrs. Georges. On June 10,

2002, the court appointed Appellants and Mrs. Stewart as plenary co-

guardians of their mother’s person and estate.      On October 1, 2018, Mrs.

Stewart filed a petition for review seeking, inter alia, an accounting from
J-A13045-22


Appellants of their mother’s property and the removal of Appellants as

guardians. Appellants filed an answer and counterclaim on October 22, 2018.

Mrs. Stewart filed an answer to the counterclaim on November 13, 2018.

      By agreement of the parties, following a hearing on December 17, 2018,

the court appointed Jacquelyn S. Goffney, Esquire as guardian ad litem

(“GAL”) on behalf of Mrs. Georges. On February 11, 2019, Appellants filed a

petition to disqualify Attorney Goffney as GAL, claiming Attorney Goffney had

a conflict of interest. Following a hearing on February 13, 2019, the court

removed Attorney Goffney as GAL and appointed Danial R. Coleman, Esquire

as the successor GAL.

      On March 21, 2019, Attorney Coleman filed a GAL’s report concerning

Mrs. Georges.    Appellants filed a responsive report on March 25, 2019.

Attorney Coleman issued a supplemental GAL’s report on May 31, 2019. On

June 3, 2019, Attorney Coleman recommended that Appellants and Mrs.

Stewart be removed as plenary co-guardians of the person and estate of Mrs.

Georges and replaced with a neutral, third-party guardian. Mrs. Stewart did

not   oppose    removal,   but   Appellants    opposed    Attorney    Coleman’s

recommendation. The court listed the matter for trial.

      Trial began on November 14, 2019, and resumed on December 3, 2019.

Due to the holidays, continuance requests, and the COVID-19 pandemic, trial

was set to continue on June 26, 2020. The day before trial was set to resume,

Appellants filed a joint petition for relief seeking to, inter alia, dismiss Mrs.


                                      -2-
J-A13045-22


Stewart’s petition for review. Following a hearing, the court denied Appellants’

requested relief. On June 26, 2020, trial resumed but was not completed.

      On November 23, 2020, Mrs. Stewart filed a petition for special relief

seeking, inter alia, authorization to apply for a reverse mortgage on one of

her mother’s residences, permission to liquidate her mother’s assets in

Greece, and to have a home inspection performed on her mother’s residence.

      Appellants filed an emergency petition for special relief on December

14, 2020, requesting that Mrs. Stewart provide care to Mrs. Georges for 56

hours per week, or that Mrs. Stewart pay a reputable home care agency to

care for Mrs. Georges 56 hours per week; and for the court to order a licensed

therapist to provide family counseling.

      On May 14, 2021, Mrs. Stewart filed an emergency petition for special

relief seeking to remove Appellants as guardians and directing that they

provide a detailed accounting of the assets in Greece, and that Appellants

transfer all of Mrs. Georges’ Greek funds to the United States, or, alternatively,

that the GAL be permitted to take such actions. Based on allegations of co-

mingling of assets, the court issued an order on May 17, 2021, prohibiting

Appellants and Mrs. Stewart from dissipating any of Mrs. Georges’ assets.

      On June 7, 2021, Appellants filed a petition for special relief seeking to,

inter alia, remove Mrs. Stewart as guardian, and retain Appellants as

guardians of Mrs. Georges’ person and estate.

      Stemming from Mrs. Stewart’s November 23, 2020 petition for special


                                      -3-
J-A13045-22


relief, Appellants’ December 14, 2020 emergency petition for special relief,

Mrs. Stewart’s May 14, 2021 emergency petition for special relief, and

Appellants’ June 7, 2021 petition for special relief, the court entered a decree

on July 21, 2021, directing, inter alia: (1) Attorney Coleman to prepare and

timely circulate a family care agreement to Mrs. Stewart and Appellants; (2)

Appellants and/or Mrs. Stewart to take all actions necessary to timely facilitate

communication between Attorney Coleman and the family attorney in Greece,

so that Attorney Coleman could understand the process and consequences of

liquidating assets in Greece and transferring them to a guardian account for

Mrs. Georges’ benefit; (3) Appellants and Mrs. Stewart to listen to any

telephonic communication between Attorney Coleman and the lawyer in

Greece but not to actively participate in those discussions, unless requested

to do so by Attorney Coleman; (4) Attorney Coleman to seek guidance from

appropriate professionals regarding tax/financial consequences as it pertains

to movement of the assets in Greece; (5) George to issue a check immediately

and payable to Mrs. Georges for assets he had transferred from Greek bank

accounts into his own accounts; (6) Appellants to return to Mrs. Georges’

estate all money they paid themselves for providing care to Mrs. Georges and

which were funded by any Greek assets of Mrs. Georges; (7) George to

provide an informal accounting of funds he transferred among Greek bank

accounts; (8) the interested parties not to dissipate, lien, encumber and/or

otherwise use Mrs. Georges’ assets, absent Attorney Coleman’s approval; (9)


                                      -4-
J-A13045-22


Appellants and Mrs. Stewart not to photograph or videotape Mrs. Georges;

(10) Appellants and Mrs. Stewart not to make disparaging, negative, or critical

comments about each other in Mrs. Georges’ presence; and (11) denying any

outstanding claims, counterclaims and/or new matter applications relevant to

the above-mentioned November 23, 2020, December 14, 2020, May 14, 2021,

and June 7, 2021 filings. The decree stated that it was “without prejudice to

any interested party still pursuing in the context of the…matter’s ongoing trial

that same type of relief[.]” (Order, 7/21/21, at 5).

      On August 9, 2021, Appellants filed a notice of appeal. The court did

not order Appellants to file a Pa.R.A.P. 1925(b) concise statement of errors,

and Appellants filed none.

      Preliminarily, “[t]he appealability of an order directly implicates the

jurisdiction of the court asked to review the order.”         In re Estate of

Considine v. Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super. 2009). As

a result, “this Court has the power to inquire at any time, sua sponte, whether

an order is appealable.” Id. “An appeal may be taken from: (1) a final order

or an order certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order

as of right (Pa.R.A.P. 311); (3) an interlocutory order by permission (Pa.R.A.P.

312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a collateral order (Pa.R.A.P. 313).”

In re Estate of Cella, 12 A.3d 374, 377 (Pa.Super. 2010) (some internal

citations omitted).

      Pennsylvania Rule of Appellate Procedure 341 states:


                                      -5-
J-A13045-22


         Rule 341. Final Orders; Generally

            (a) General rule. Except as prescribed in paragraphs
         (d) and (e) of this rule, an appeal may be taken as of right
         from any final order of a government unit or trial court.

            (b)   Definition of final order. A final order:

            (1)   disposes of all claims and of all parties;

            (2)   (Rescinded);

            (3) is entered as a final order pursuant to paragraph
            (c) of this rule; or

            (4) is an order pursuant to paragraph (f) of this rule
            [related to Post Conviction Relief Act order].

            (c) Determination of finality.—When more than one
         claim for relief is presented in an action, whether as a claim,
         counterclaim, cross-claim, or third-party claim, or when
         multiple parties are involved, the trial court…may enter a
         final order as to one or more but fewer than all of the claims
         and parties only upon an express determination that an
         immediate appeal would facilitate resolution of the entire
         case. Such an order becomes appealable when entered. In
         the absence of such a determination and entry of a final
         order, any order or other form of decision that adjudicates
         fewer than all the claims and parties shall not constitute a
         final order. …

Pa.R.A.P. 341(a)-(c) (effective July 1, 2021).

      Specific to the appealability of Orphans’ Court orders, Pennsylvania Rule

of Appellate Procedure 342 provides, in pertinent part:

         Rule 342. Appealable Orphans’ Court Orders

            (a) General rule. An appeal may be taken as of right
         from the following orders of the Orphans’ Court Division:

            (1) An order confirming an account, or authorizing or
            directing a distribution from an estate or trust;

                                      -6-
J-A13045-22



           (2)      An order determining the validity of a will or trust;

           (3) An order interpreting a will or a document that
           forms the basis of a claim against an estate or trust;

           (4) An order interpreting, modifying, reforming or
           terminating a trust;

           (5) An order determining the status of fiduciaries,
           beneficiaries, or creditors in an estate, trust, or
           guardianship;

           (6) An order determining an interest in real or personal
           property;

           (7) An order issued after an inheritance tax appeal has
           been taken to the Orphans’ Court pursuant to either 72
           Pa.C.S. § 9186(a)(3) or 72 Pa.C.S.A. § 9188, or after the
           Orphans’ Court has made a determination of the issue
           protested after the record has been removed from the
           Department of Revenue pursuant to 72 Pa.C.S. §
           9188(a); or

           (8) An order otherwise appealable by Chapter 3 of
           these rules.

Pa.R.A.P. 342(a).

     Instantly, the trial court explained:

        This decree (July 21, 2021) was issued by the court in a
        reasoned effort to preserve the material status quo and
        allow the [GAL] to appreciate the specific financial situation
        of [Mrs.] Georges, including but not limited to the
        consequences of possibly relocating the Greek situated
        assets.

        Even from a cursory review of the same and the relevant
        case record, it is clear the July 21, 2021 decree did not
        dispose of all claims and parties so as to satisfy any of the
        conditions necessary to be deemed a final order. See
        Pa.R.A.P. 341 and 342. Additionally, the decree did not give
        rise to an interlocutory appeal as of right under Rule 311.

                                       -7-
J-A13045-22


          See Pa.R.A.P. 311 [(listing specific orders from which
          appeal may be taken as of right and without reference to
          Rule 341(c))]. Moreover, the decree is not appealable as a
          “collateral order” given that on the relevant case record
          [A]ppellants can make no credible argument that the “right
          involved is too important to be denied review and the
          question presented is such that if review is postponed until
          final judgement in the case, the claim will be irreparably
          lost.” Pa.R.A.P. 313(b). Finally, this decree (July 21, 2021)
          being appealed does not reasonably and/or otherwise fit
          within any of the seven (7) categories of orders from which
          an appeal may be taken as of right pursuant to Pa.R.A.P.
          342 nor is it an order that is otherwise appealable under
          Chapter 3 of the Rules of Appellate Procedure.

(Trial Court Opinion, 12/23/21, at 34) (internal footnotes omitted).

       We agree with the court’s analysis. As the trial court explained, “the

trial in this matter has not yet concluded. This case is still in the evidentiary

stage of the trial court proceedings.” (Id. at 33). Because the Orphans’ Court

order in this case is not immediately appealable, we lack jurisdiction to

address Appellants’ claims.1 Accordingly, we quash the appeal.2

       Appeal quashed.


____________________________________________


1On May 3, 2022, Appellants filed an application for oral argument. Based on
our disposition, we deny Appellants’ request.

2 We also note that Appellants’ brief contains numerous defects such that,
even if we had jurisdiction, the issues would be waived for failure to comply
with the relevant rules of appellate procedure. For example, Appellants fail to
include a statement of questions presented on appeal. See Smathers v.
Smathers, 670 A.2d 1159 (Pa.Super. 1996) (stating noncompliance with Rule
2116 is particularly grievous because statement of questions involved defines
specific issues for review). To the extent Appellants’ summary of the
argument section contains the relevant issues presented, Appellants also did
not cite relevant legal authority in support of each claim. See Pa.R.A.P. 2119
(discussing required content for argument section of brief).

                                           -8-
J-A13045-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2022




                          -9-